UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 14-1326


ERIC HEMPHILL,

                 Plaintiff - Appellant,

          v.

ARAMARK CORPORATION; ARAMARK CAMPUS SERVICES LLC,

                 Defendants – Appellees,

          and

ARAMARK, INC.,

                 Defendant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Ellen L. Hollander, District Judge.
(1:12-cv-01584-ELH)


Submitted:   August 7, 2014                 Decided:   August 20, 2014


Before MOTZ, SHEDD, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eric Hemphill, Appellant Pro Se. Kaiser H. Chowdhry, William J.
Delany, MORGAN LEWIS & BOCKIUS, LLP, Washington, D.C., for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Eric     Hemphill        appeals       the    district       court’s     order

granting summary judgment to the Appellees and dismissing his

employment       discrimination        complaint.          We    have     reviewed       the

record    and    find    no     reversible       error.     Accordingly,         while    we

grant leave to proceed in forma pauperis, we affirm for the

reasons    stated       by    the   district      court.        Hemphill    v.     Aramark

Corp.,    No.     1:12-cv-01584-ELH          (D.    Md.    filed     Mar.    25,    2014;

entered Mar. 26, 2014).              We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials       before       this   court   and    argument      would     not   aid     the

decisional process.

                                                                                 AFFIRMED




                                             2